DETAILED ACTION
This Notice of Allowance is in response to applicants’ amendment and remarks filed 03/22/2021.  Claims 7, 21, and 22 have been canceled, and Claims 1-3, 9, 13, and 16 have been amended.  Claims 1-5 and 9-20 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application is being examined under the pre-AIA  first to invent provisions.
Allowable Subject Matter
Claims 1-5 and 9-20 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 9, and 16 are allowed for the reasons argued by applicants in the remarks filed on 03/22/2021.  Claims 2-5, 10-15, and 17-20 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although the prior art Iwamura (US 20060190730 A1) teaches a “method for authenticating a client device into a network consistent with certain embodiments involves at a server device, generating a multi-digit random secret number; displaying the random secret number on a server display coupled to the server device; positioning the client device in close enough physical proximity to the server device to permit observation of the displayed random secret number; at the client device, sequentially entering each digit of the random secret number by actuation of a switch coupled to the client device a number of times equivalent to each digit of the random secret number; and upon correct entry of the random secret number at the client device, completing an authentication and key exchange process using the random secret number in an encryption and decryption process carried out at the server device and the client device” [Abstract],
None of the prior art of record teaches individually or in combination the limitations listed below as recited in the amended independent claims [emphasis added]:
[Claim 1] “wherein the plurality of user input events are detected by monitoring an amount of time that a credential is selectively presented and not presented to the reader during presentation of the sequence of events controlled by the reader”;
[Claim 9] “wherein the plurality of user input events are detected by monitoring an amount of time that a credential is selectively presented and not presented to the reader during presentation of the sequence of events controlled by the reader”;
[Claim 16] “wherein the plurality of user input events are detected by monitoring an amount of time that a given one of the plurality of credentials is selectively presented and not presented to the reader during presentation of the sequence of events controlled by the reader”.
The prior art of record cited consisted of the following references.
Kawan et al. (US 20010049785 A1) disclosed a method and system for authenticating the identity of a user by an authority makes use of presenting biometric data for the user in a predetermined shared secret sequence. The method and system can be augmented by requesting an additional shared secret, such as a PIN or additional credentials, to establish multiple layers of authentication. Varying the layers of authentication results in greater or lesser security, and the accuracy for any given layer can be relaxed without compromising the integrity of the entire method.
Narayanaswami (US 6720860 B1) disclosed a wearable mobile computing device/appliance (e.g., a wrist watch) with a high resolution display that is capable of wirelessly accessing information from the network and a variety of other devices. The Wrist Watch device/appliance includes a password authentication system for enabling access to secured data stored therein. The authentication system includes a user interface display having a touch sensitive panel for detecting physical user interaction therewith and generating signals accordingly. The Wrist Watch device/appliance generates a sequence of one or more images for display via the user interface, the images of a sequence including that users' password elements which are flashed 
Komai (US 20040162982 A1) disclosed a user terminal requesting a log-in is acquired, a log-in procedure to be applied to the user terminal is determined based on the terminal information, a log-in operation based on the determined log-in procedure is accepted, and the log-in from the user terminal is permitted when the log-in operation is right.
Jansen (US 20040230843 A1) disclosed a method for authenticating, i.e., verifying the claimed identity of, users of a computer system through the selection of a sequence of images from a displayed assembly of images. The method is based on the capability of computer systems to display and manipulate individual thumbnail images via a graphical user display interface. The method takes image sequences selected by a user and formulates a password that is dependent on both the sequence and style of their selection. To ease the users' burden of complying with organizational policy to change passwords after some period of time, the method allows the same image sequence to be used repeatedly in a password change dialogue, yet generate a completely different password value each time.
Light et al. (US 20050010768 A1) disclosed authenticating a user operating a portable computing device includes causing a sequence of images to be shown on a display, accepting an input selection from the user indicating that a currently displayed 
Popp et al. (US 20050021982 A1) disclosed a hybrid authentication device that has a keypad, a display, an electronic communications interface and a processor and memory that can be removable, such as a Subscriber Identity Module. The device can operate in a stand-alone mode, in which a user enters a personal identification number and challenge using the keypad, and the device generates a response. The device can also function as a smartcard, and can be electronically coupled to an external device using the communications interface.
Serpa (US 20050273624 A1) disclosed a system and method for enhancing passwords, access codes, and personal identification numbers by making them pace, rhythm, or tempo sensitive. The password includes a sequence of characters and an associated timing element. To access a restricted device or function a user enters the correct character sequence according to the correct pace, rhythm, or tempo. The entered sequence and timing element are compared with stored values and access is granted only if the entered and stored values match. In an alternative embodiment the stored timing element is set, and periodically altered, by a computer or program without consent from the user and visual, auditory, and/or tactile prompts indicate the correct timing element to the user during the authentication process. The meaning of the prompts are provided to the user in advance.
Telek et al. (US 20060136997 A1) disclosed a user identification that is determined based upon a signal modulated by a wireless transponder circuit in an identification token. The signal strength of signals modulated by the wireless transponder is monitored over a period of time and a pattern of movement of the identification token is determined. An authentication signal is generated when the sensed pattern of movement of corresponds to a previously stored set of token authentication movements associated with the determined user identification.
Harris (US 7079652 B1) disclosed a system of allowing user login to a computer. The user is allowed to login by entering some kind of personal identification information e.g. biometric, password or hand. Once login, the computer detects its surroundings. The surrounding detecting can be by GPS, e.g. to detect location, or can use a camera to detect of view of a user. When the user does not properly login, account of the incorrect login is maintained. Each increment of the incorrect login's causes the security to increase.
Iwamura (US 20060190730 A1) disclosed a method for authenticating a client device into a network consistent with certain embodiments involves at a server device, generating a multi-digit random secret number; displaying the random secret number on a server display coupled to the server device; positioning the client device in close enough physical proximity to the server device to permit observation of the displayed random secret number; at the client device, sequentially entering each digit of the random secret number by actuation of a switch coupled to the client device a number of times equivalent to each digit of the random secret number; and upon correct entry of the random secret number at the client device, completing an authentication and key 
Passen et al. (US 20060266823 A1) disclosed an identity authentication method that authenticates valid purchases of restricted products or services such as alcoholic beverages from unattended vending machines. The authentication method is designed to comply with all 50 States' requirements, as the equipment includes a field-programmable age requirement verification mechanism. The process consists of two primary steps: 1) Registration, a one-time procedure where a Patron's age is verified, fingerprint enrolled and information entered into an electronic tag, as well as a central database (if applicable); and 2) Purchase, which occurs each time a product is purchased, where the Patron presents the electronic tag to a tag reader (located on the front of the vending machine), authenticates his/her Identification by placing the appropriate finger onto a fingerprint scanner (also located on the front of the vending machine), then proceeds to purchase the product via cash, credit card, or whatever other method is applicable to that particular location.
Pan et al. (US 20080046967 A1) disclosed an information handling system that includes a processor, system memory, and a remote access resource that includes a virtual card reader enabled to establish a communication channel between the remote access resource and a remote card reader to communicate smart card reader access requests and response between them. The system may include an authentication module requiring two factor authentication including userid/password authentication and a physical card authentication. The communication channel enables remote physical card authentication. The resource further supports redirection of system console traffic 
MCARDLE et al. (US 20080052522 A1) disclosed a system for accessing a secure area. In response to reading a plurality of security device orientations, the plurality of security device orientations are recorded. The plurality of recorded security device orientations are compared with stored security device orientation data. In response to determining that a match occurs between the plurality of recorded security device orientations and the stored security device orientation data, access is granted to the secure area.
Oda et al. (US 20080052419 A1) disclosed an information apparatus that switches a display at a predetermined area which includes at least a part of a portion where an electromagnetic-wave emitting unit used for data communications with a data storage device is disposed, according to data communication processing with the data storage device, and emits sound generated according to the processing at corresponding timing.
Fusari (US 20100100956 A1) disclosed a method performed by a user for gaining access to at least one computing device. The method comprises gaining access to the at least one computing device at a first time by providing credential information to the at least one computing device to authenticate the user's identity to the at least one computing device; presenting to the at least one computing device a physical device 
Jones et al. (US 20100180336 A1) disclosed a system and method for authenticating a user of a device or computer system using a graphical password. In an exemplary embodiment, a user is presented with a plurality of graphical images on a display screen of an access device, such as a handheld smart phone. Each graphical image includes one or more associated attributes. The user sequential selects graphical images and a password is generated based on the combination of attributes of the selected images. The generated password is compared with a stored password to authenticate the user and grant access to the device. In another aspect, the graphical password includes time, motion, and/or keyboard input attributes such that the password is multidimensional.
Guthery (US 20100235905 A1) disclosed a method, reader, and system that are provided for performing group authentication processes. In particular, a group access decision can be made upon the analysis of a group rule. The group rule may contain a Boolean expression including one or more Boolean conditions. If an appropriate group of credentials are presented to a reader such that the Boolean expression is satisfied, then the group of credentials and the holders thereof are allowed access to a protected asset.
Shuart et al. (US 20110162067 A1) disclosed a method of user logon to a computing device or computer system that, distinct from requiring entry of a set of 
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Kuklinski et al., (“The Use of ID Reader-Authenticators in Secure Access Control and Credentialing”, May 2008, IEEE Conference on Technologies for Homeland Security, pp. 246-251)
Libin et al. (US 20050033962 A1)
Sherf (US 20100019034 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530.  The examiner can normally be reached on Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

03/30/2021